BOLIN, Judge.
Plaintiffs, husband and wife, sue for community expenses and personal injuries resulting when Mrs. Neely slipped and fell on a sidewalk in the City of Shreveport. This case was consolidated with No. 9981 (155 So.2d 438). The legal issues and findings, being identical, are fully set forth in the companion case.
At the time of the accident Mrs. Neely was 66 years old. She was employed as a waitress. On a dark and rainy night, while walking to work, she fell and received painful injuries. For reasons set forth in the consolidated case, we have concluded plaintiffs are entitled to judgment, which leaves for consideration only the question of quantum. Appellant contends the award is adequate while plaintiffs say it should be increased.
Mrs. Neely received a mild cerebral concussion, contusions on the head and hip and a low back sprain. She was hospitalized for only one day and returned to work within six weeks with no permanent disability. The lower court awarded Mr. Neely judgment for $664.67 for medical costs and loss of wages and Mrs. Neely $2,000 for her personal injuries. We find no error in such awards.
For the reasons assigned, the judgment’ appealed from is affirmed and appellant is-condemned to pay the costs of the stenographer for taking the evidence.
Affirmed.
GLADNEY, J., dissents with written-reasons.